

 S3414 ENR: Major Medical Facility Authorization Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 3414IN THE SENATE OF THE UNITED STATESAN ACTTo authorize major medical facility projects for the Department of Veterans Affairs for fiscal year 2020, and for other purposes.1.Short titleThis Act may be cited as the Major Medical Facility Authorization Act of 2020.2.Authorization of major medical facility projects of Department of Veterans Affairs for fiscal year 2020(a)In generalThe Secretary of Veterans Affairs may carry out the following major medical facility projects in fiscal year 2020 at the locations specified and in an amount for each project not to exceed the amount specified for such location:(1)Construction of an outpatient clinic and national cemetery in Alameda, California, in an amount not to exceed $113,332,000.(2)Realignment and closure of the Livermore Campus in Livermore, California, in an amount not to exceed $311,730,000.(3)Construction of a new medical facility in Louisville, Kentucky, in an amount not to exceed $860,000,000.(4)Construction relating to flood recovery of the medical center in Manhattan, New York, in an amount not to exceed $372,600,000.(5)Construction of a spinal cord injury building with a community living center, including a parking garage, in San Diego, California, in an amount not to exceed $230,840,000.(6)Completion of construction of a medical facility project, including a parking garage, in San Juan, Puerto Rico, in an amount not to exceed $307,000,000.(7)Construction of a new critical care center in West Los Angeles, California, in an amount not to exceed $75,790,000.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2020 or the year in which funds are appropriated for the Construction, Major Projects account, $2,271,292,000 for the projects authorized in subsection (a).Speaker of the House of RepresentativesVice President of the United States and President of the Senate